Citation Nr: 0942503	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability, including an undiagnosed illness manifested by 
stomach pains.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant reports that he served on active duty in the 
U.S. Navy from August 1988 to August 1991.  He also reports 
subsequent service in the U.S. Navy Reserve from August 1991 
to August 1996.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO granted service connection 
for tinea versicolor and assigned an initial zero percent 
disability rating, effective January 18, 2005.  The RO also 
denied service connection for stomach pains and memory loss.  
The appellant appealed the RO's determination.  

In a February 2008 decision, the Board denied an initial 
compensable rating for tinea versicolor and an effective date 
earlier than January 18, 2005, for the award of service 
connection for that disability.  The remaining issues on 
appeal were remanded to the RO for additional evidentiary 
development.  As set forth in more detail below, another 
remand of this matter is required.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The appellant seeks service connection for disabilities 
manifested by stomach pain and memory loss.  As best the 
Board can discern from the limited evidence and argument he 
has submitted in support of his claims, the appellant 
contends that such symptoms resulted from his exposure to 
unknown environmental hazards during his service in the 
Southwest Asia theater of operations during the Gulf War.

Generally, to prevail on a claim of service connection, there 
must be evidence of (1) current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in- service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a symptom alone without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999).

In certain circumstances, however, service connection for 
chronic, undiagnosed illness (or a medically unexplained 
chronic multisymptom illness such as fibromyalgia) arising 
from service in Southwest Asia during the Gulf War may be 
compensated under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2009).

The term "Persian Gulf War" is the period beginning on 
August 2, 1990, and ending on a date to be prescribed by 
Presidential proclamation or law.  See 38 U.S.C.A. § 101(33) 
(West 2002); 38 C.F.R. § 3.2(i) (2009).  The "Southwest Asia 
theater of operations" includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. 
§ 3.317(d)(1) (2009).  

In this case, the record on appeal does not contain the 
appellant's service personnel records, including a DD Form 
214, Certificate of Release or Discharge from Active Duty.  
While it appears from the appellant's service treatment 
records that he may have served aboard the U.S.S. Saratoga, 
an aircraft carrier known to have participated in Operation 
Desert Storm, additional development is necessary in order to 
ensure the provisions of 38 C.F.R. § 3.317 are for 
application in this case.  

In addition, the Board notes that the record on appeal is 
incomplete.  The appellant has submitted selected private 
clinical records, apparently from the health clinic at his 
place of employment, showing that he complained of an upset 
stomach on several occasions between January 1993 and 
February 1997.  These records include notations to the effect 
that the appellant underwent abdominal surgery in 1995, 
apparently under the care of Peter L. Rutledge, M.D.  It 
appears that he underwent a second abdominal surgery in 1997, 
apparently under the care of Clarence J. Brooks, M.D.  
Records from these providers, however, have not yet been 
obtained.  Given the nature of the issue on appeal, the RO 
should make appropriate efforts to obtain them.  

Here, the appellant is advised that it is his responsibility 
to submit or identify records of treatment in support of his 
claim.  Specifically, under 38 C.F.R. § 3.159(c), a claimant 
must cooperate fully with VA's reasonable efforts to obtain 
relevant records.  This includes providing VA with enough 
information to identify and locate the existing records, and 
authorizing the release of such records.  See 38 C.F.R. § 
3.159(c)(2)(i).

The Board further advises the appellant that while VA has a 
duty to assist him in the development of his claim, that duty 
is not "a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  Rather, the appellant also has an obligation to 
assist in the adjudication of his claim.  "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Id. at 195.  

In addition to outstanding private clinical records, it 
appears that there are additional, relevant VA clinical 
records which have not yet been obtained.  Specifically, in 
clinical settings, the appellant reported that he had 
undergone an abdominal sonogram in January 2005 at the Dallas 
VAMC.  The record on appeal currently does not contain any 
records from that facility.

Finally, the Board finds that additional VA medical 
examinations are necessary.  With respect to the appellant's 
claim of service connection for memory loss, he claims that 
he has memory problems which are so disabling that he forgets 
his daughters' names as well as the fact that he has a job.  
He has submitted a statement from his daughter corroborating 
his contentions.  The record on appeal, however, does not 
contain any indication that the appellant has sought medical 
treatment for his purported memory loss and his service 
treatment record show that he repeatedly denied having or 
every having had memory loss.  

As set forth above, in order to establish service connection 
under section 3.317, the evidence must contain "objective 
indications" of a chronic disability resulting from an 
undiagnosed illness or illnesses which "by history, physical 
examination, and laboratory tests cannot be attributed to a 
known clinical diagnosis."

In this case, the appellant has described symptoms of memory 
loss and such a description is within his competency as a 
layperson.  While a July 2005 VA mental status evaluation 
included "informal testing" of the appellant's memory, he 
has not yet undergone appropriate evaluation of his claimed 
memory impairment.  This should be accomplished on remand.  

With respect to his claim of service connection for a 
disability manifested by stomach pain, pursuant to the 
Board's February 2008 remand, the RO solicited a VA medical 
opinion regarding the etiology of his complaints.  The March 
2009 opinion received, however, is of limited probative value 
as it does not appear to have been based on a complete and 
accurate review of the claims folder.  First, as discussed 
above, the record on appeal is incomplete as there appear to 
be outstanding clinical records corresponding to the 
appellant's treatment for a gastrointestinal condition.  
Additionally, in rendering the March 2009 opinion regarding 
the appellant's claimed stomach disability, the examiner 
indicated that "there was treatment for this condition while 
in active duty."  The Board's review of the record, however, 
reveals no in-service treatment for a gastrointestinal 
disability.  Indeed, at his July 1991 military separation 
medical examination, the appellant denied having or ever 
having had frequent indigestion or stomach trouble and 
clinical evaluation revealed that the appellant's abdomen and 
viscera were normal.  Similarly, on annual examinations 
conducted in August 1991 and December 1992, apparently in 
connection with his service in the naval reserve, the 
appellant again denied having or ever having had frequent 
indigestion or stomach trouble and clinical evaluation 
revealed that his abdomen and viscera were normal.  Given 
these inconsistencies, another examination and medical 
opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the service 
department for the purposes of verifying 
the dates of the appellant's service, 
including any period of active service in 
the Southwest Asia theater of operations 
during the Persian Gulf War.

2.  The RO should contact the Dallas VAMC 
and obtain copies of treatment records 
pertaining to the appellant from August 
1991 to the present.  

3.  After obtaining the appropriate 
authorizations from the appellant, the RO 
should contact Drs. Rutledge and Brooks 
(see addresses of record in the claims 
folder), and request records of treatment 
corresponding to the appellant's 
abdominal condition.  

4.  The appellant should be afforded a VA 
medical examination to evaluate the 
nature and etiology of any current memory 
loss.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to describe the 
appellant's claimed memory loss, 
including the date of its inception and 
its frequency.  After conducting the 
appropriate testing, including memory 
testing, the examiner should be asked to 
comment on whether there is any objective 
evidence that the appellant suffers from 
memory impairment.  If so, the examiner 
should opine whether it is at least as 
likely as not that such symptoms are 
attributable to a known clinical 
diagnosis or whether such symptoms are 
due to an undiagnosed illness resulting 
from service in Southwest Asia during the 
Gulf War.  If the claimed symptoms are 
attributable to a known clinical 
diagnosis, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the diagnosed disorder 
is causally related to the appellant's 
active service.  The report of 
examination should include a complete 
rationale for all opinions rendered.

5.  The appellant should be afforded a VA 
medical examination to evaluate the 
nature and etiology of any current 
stomach disability.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to describe the appellant's claimed 
stomach symptoms, including the date of 
their inception and frequency.  After 
examining the appellant and reviewing the 
claims folder, the examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
appellant's gastrointestinal symptoms are 
attributable to a known clinical 
diagnosis or whether symptoms are due to 
an undiagnosed illness resulting from 
service in Southwest Asia during the Gulf 
War.  If the claimed symptoms are 
attributable to a known clinical 
diagnosis, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the diagnosed disorder 
is causally related to the appellant's 
active service.  The report of 
examination should include a complete 
rationale for all opinions rendered.

6.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claims.  If such claims 
remain denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.

The case should then be returned to the Board for appropriate 
appellate consideration if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


